DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (i.e., claims 4-6, 11) in the reply filed on 3/1/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Meitl et al. (US 20170093501; “Meitl”).
	Regarding claim 4, Meitl teaches a photoelectric adaptor comprising : a powered device including a photoelectric conversion element that converts feed light into electric power (PV cell in fig. 5A and Band par. 53-56); an optical connector connection part to which an optical connector is connectable (par. 5) ; and an electrical connector that is connectable to an electrical connector connection part of an electrical device (PV cell in fig. 5A and B and par. 53-56) , .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (US 20170093501; “Meitl”).
	Regarding claim 5, no specific wavelength is mentioned. However, a semiconductor laser medium having a wavelength of 500nm or less is well-known in the prior art (e.g., a semiconductor blue laser which is under 500nm) and is considered a known material having known properties that the skilled person would consider depending on the circumstances without the exercise of any inventiveness.

	Regarding claims 6, 11, claims 6, 11 refer to a combination of opto electrical and electrical opto conversions in the adaptors or respective components associated with the optical
transmission cable.
	As it is clear from Meitl that both opto electrical and electric optical conversion can happen in the respective adaptors (see figures 5A and B) claims 3 and 6 are not considered to
be inventive in the light of Meitl.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874